Not being able to agree with the conclusion of the majority of the court in this case, I desire to record the reasons for my dissent.
I am of the opinion that the plaintiff by her own evidence disclosed clearly that her negligence or carelessness contributed to the accident. In fact, the evidence of negligence on the part of the plaintiff, as disclosed by her own testimony, would seem to be much clearer than the evidence of negligence on the part of the defendant. It is conceded that the question of contributory negligence is for the jury and not for the *Page 486 
court as a matter of law unless the evidence of want of care is clear and unmistakable.
The sole allegation of negligence was that the electric light had not been turned on and the steps and intervening platform were not "plainly" visible. On proof of that fact alone, with the circumstances under which she fell, the plaintiff depends. All of the evidence came from the plaintiff. There is not the slightest suggestion at any place in the record that there was any defect in the construction of the stairs or that the defendant neglected to maintain them in a safe condition. There were no unusual conditions of traffic, two persons being in front of plaintiff and one person following her. The stairway in question was four feet in width and led from the elevated railway to the street, the flight being broken by two intervening platforms. The stairway was closed in, the lower part of the sides being solid and the upper part of glass. The plaintiff admitted that there was a handrail on each side and that she was familiar with the stairs by reason of having used them several times, that she knew of the platform, that the light came from the outside, not only through the glass paneling, but also through the risers of the steps. She also stated that the light coming in from these risers cast shadows. In other words, the risers of the steps were marked by light coming from the outside. Such a source of light would seem to be better adapted to disclose each descending step than an overhead electric light which certainly would cast shadows. The accident occurred on March 30, 1936 and the sun did not set until about fifteen minutes later.
The plaintiff's own words with reference to the cause of the accident were: "It was shadowy, it was darkening. . . . . . In order to pass her I turned to the left and I glanced down and thought I was taking a step to the platform and mistook the last step for the platform in the dusk and fell in front of her. . . . . . It was *Page 487 
my belief I was stepping to the platform. . . . . . . I knew the platform was there." She stated in plain words that she did what all of us have at some time done in going down a stairway, she made a misstep; in her haste to pass the old lady who was proceeding cautiously, she miscalculated the location of the last step and proceeded without reasonable care. The plaintiff in her brief says: "It was not dark, it was not black. The shadowy coloring which she saw that led her to believe it was the platform to which she stepped, was not the platform."
The plaintiff was entirely familiar with all the conditions affecting the safety of the place. In fact, the only hazard disclosed was such as is present when there is occasion to descend any stairway. If it was so dark that she could not see, she had other means of ascertaining the location of the platform, as, for example, "by stepping cautiously and feeling with his [her] foot, as one naturally does when approaching a step in the dark": Murray v. Earl, 282 Pa. 517, 520, 128 A. 436. There is no unusual hazard incident to a person of reasonable agility descending a stairway even in the dark. If the plaintiff by reason of age or other infirmity could not trust herself to walk down a pair of stairs, then it was her duty to make use of the handrail which was provided for that purpose even if it was necessary for her to shift the package she was carrying.
The movements of the plaintiff bear a strong resemblance to the facts in Fordyce v. White Star Bus Lines, 304 Pa. 106, 155 A. 98. There the plaintiff thought the bus in which she was riding had stopped at the curb as it generally did. It was dark. She said: "I stepped down, I missed the curb and stepped down onto the pavement." She was not permitted to recover and for practically the same reasons as I have stated above.
Murphy v. Bernheim  Sons, Inc., 327 Pa. 285, 194 A. 194 andCoxey v. Guala, 112 Pa. Super. 460, *Page 488 171 A. 484, relied upon by the appellee and cited in the opinion of the majority, furnish no support to the plaintiff's contention. In the Murphy case the prime act of negligence was the failure to guard an open elevator shaft. In the Coxey case there was a loose pad on the steps of the stairs which the plaintiff was using. Due to a dim light in each of these cases, the plaintiff encountered a danger for which the defendant was responsible and of which the plaintiff had no notice. Here there was not any defect, unusual condition or trap maintained by the defendant and plaintiff was familiar with the stairs.
The decision of the majority in this case has gone farther than any Pennsylvania case that I have been able to find and if it is allowed to stand it means that anyone falling on steps not brilliantly lighted would be in a position to have submitted to a jury the negligence of the person responsible for the maintenance of the stairway. It seems to me that the decision of the majority gives to "shadows" a new place in the law of torts. With the large number of stairways that are maintained in public buildings and in connection with elevated railroads and subways, the consequences are far reaching.
It is by no means clear that there was here any evidence of negligence shown upon the part of the defendant. The accident occurred at 6:05 P.M. on March 30, 1936 as fixed by the plaintiff. A reference to an almanac will show that the sun did not set on that day for more than fifteen minutes after the accident occurred and there was undoubtedly an additional intervening period of twilight. Here the risers were open and the plaintiff states that the light was coming through these risers. This arrangement caused the location of each step to be clearly marked. I am unable to persuade myself that the defendant was required to do more than it did to guard against the very danger of which the plaintiff complains. If an electric light *Page 489 
bulb had been burning in the ceiling or on the side walls, it certainly would have cast a shadow. It was not shown that any unusual conditions prevailed at the time of the alleged accident requiring artificial light. The stairway was not one leading to a subway, but one from the elevated railroad to the street and I seriously doubt whether there was any duty on the defendant to provide artificial light before sunset in the absence of unusual conditions. In any event, I would hold the plaintiff guilty of contributory negligence.
I would enter judgment for the defendant.